Title: To Thomas Jefferson from Grand & Cie., [9 May 1789]
From: Grand & Cie.
To: Jefferson, Thomas


Paris, [9 May 1789]. They enclose a memorandum on the subject of Mr. Barclay. This is not the only claim they have for credit extended in America, and Mr. Williams, among others, has owed them 80,000₶ for 6 years “dont ils desespèrent de rien retirer et qu’ils lui prêterent au moment où ils le savoient dans l’embarras et hors d’etat de satisfaire à ses engagemens.” If Grand had not given aid to Barclay, it is certain that he would not have been able to go to Morocco on his mission, and it is equally certain that, if Barclay had not been clothed with a public character, Grand would not have been induced to lend him so considerable a sum, especially at the moment of his departure.—Messrs. Grand & Cie. hope that, because of the good will invariably shown to them by TJ, he will be good enough to serve them should the occasion present itself for doing justice to their claim. “Il est certain que l’argent de Mr. Grand dans ces deux cas a été employé à satisfaire d’autres créanciers que lui.”—They beg leave to recommend the enclosed two letters to his attention and to wish him a happy voyage and a prompt return.
